DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-2, 4, 7-12, 14, and 17-19 are pending in this application.

Claim Rejections - 35 USC § 103 Withdrawn
In the office action dated 5/4/22, the examiner rejected claims 1-4, 7-14, and 17-19 under AIA  35 U.S.C. 103 as being unpatentable over Deep (6393412) in view of Choi (20180034866).  In response, the applicant amended the claims and substantially narrowed down the claim scope.  These changes – to stress the importance of separating the transaction process into two chatrooms – were also emphasized by the applicant in the 8/24/22 examiner interview.  More specifically, the claims are now limited to a number of specific steps of transactional operation, with precise staging (i.e. the specific chat rooms) that the operation steps must occur in – essentially, events in the first chat room (first stage) are:  (1) receiving host user’s input regarding event information through a messenger app; (2a) generating an “event message” to allow a guest user to indicate intention to participate via a graphical user interface; (2b) transmitting the “event message” to guest through the first chatroom with the host and the guest and without any user social graph restriction; (3) determining if the guest user responded through the event-associated message through the first chatroom; (4) generating a second chat room that has only the host and the potential guest presence; events in the second chat room (second stage): (5) transmitting a remittance request to guest user device; (6) determining if the request has been processed, re-transmitting remittance request to the guest user device is remittance request not processed; and (7) transmitting a message confirming permission to enter the event based on remittance request being processed.  The newly added elements – in combination with existing elements – overcome the prior art previously found and currently searched.  The rejection is withdrawn.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, 7-12, 14, and 17-19  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-2, 4, 7-12, 14, and 17-19 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system claim 11 and product claim 10.  Claim 1 recites a method for connecting and charging a chatroom guest to an internet chatroom host.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Receiving a host notice of an event, broadcasting the event, accepting user interest in the event,  generating a payment request, transmitting the payment request, retransmitting the payment request if not paid, providing entry into the event if paid – specifically, the claim recites “receiving… input information on an event from the host user… generating… an event-associated message based on the input information, the event-associated message… to allow a guest user to indicate an intention to participate in the event there through; transmitting… the event-associated message to a guest user device…  through a first chat room… the first chat room including at least the host user and the guest user and the first chat room being an open chat room that is accessible regardless of a social graph of user to participate in the first chat room; determining… whether a response message indicating the intention of the guest user to participate in the event through the event-associated message is received from the guest user… generating… a second chat room… in response to receiving the response message… the second chat room being different from the first chat room… and including only the host user and the guest user who has indicated the intention to participate in the event; transmitting… a remittance request message to the guest user…  through the second chat room; determining… whether a remittance requested by the remittance request message has been processed by the guest user… re-transmitting… another remittance request message to the guest user… in response to a result of the determining indicating that the remittance requested by the remittance request message has not been processed by the guest user… transmitting… a subsequent message including specific information, which is unique to the guest user and is used to confirm the input information on the event or to confirm permission to enter the event, in response to the result of the determining indicating that the remittance requested by the remittance request message has been processed by the guest user”, recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The “a computing device of a host user”, “at least one processor (of the computing device of a host user)”, “chat room”, and “guest user device”, in claim 1; and the additional technical element of “non-transitory computer-readable recording medium” in claim 10, are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 10 and 11 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: a computer such as the computing device, the processor (part of the computing device), and user device; and a storage unit such as a non-transitory computer-readable recording medium.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 10, and 11 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1, 10, and 11 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 10, and 11 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 1-2, 4, 7-12, 14, and 17-19 are not patent-eligible.

Response to Arguments
Applicant's arguments (other than the 35 USC 103 arguments) filed 9/2/22 have been fully considered but they are not persuasive. 
The applicant’s 35 USC 103 arguments are moot because the prior art rejections are withdrawn.   The examiner is withdrawing the prior art rejection because the amended language substantially narrowed down the scope of the claims.  See Claim Rejections - 35 USC § 103 Withdrawn above.

In response to applicant's argument that: 
“35 U.S.C. § 101… Improper Oversimplification… does not simply recite billing client and processing payments based on the products/services requested by the client for internet chatroom services in a general level, but specifically recites… (reciting the claim language),”
the examiner respectfully disagrees.   While the procedural steps are (now) more specific, they are still very abstract.  The recited process involves communication between a service provider and a customer through an app.  That communication includes (generally) service provider’s advertisement, customer’s indication of interest, and payment request and determination.  The service provider and the customer use their own devices (e.g. a cell phone or computer) to communicate.  While it is true that the claims has divided the communication steps into two chatrooms, the examiner has stated before in the prior office action that:
“The decision to transmit messages and remittance requests through specific chatrooms is a business decision.  It is part of a process of conducting business.  Thus, it is part of an abstract idea.” 
Regarding the issue of “Improper Oversimplification”, the examiner would like to remind the applicant that, in drafting the office action, the examiner needs to give a succinct characterization of the “abstract idea” based on the claim language.  The examiner has interpreted the applicant’s claims as directed towards the abstract idea of connecting and charging a chatroom guest to an internet chatroom host.  The examiner could not possibly list all of the possible explanations or effects that can be inferred from the applicant’s specification.  Thus, the 35 USC 101 patent eligibility analysis is not based on whether the claimed elements were properly described to cover all possible purposes/utilities.  Rather, the analysis is based on whether the claimed elements can be reasonably interpreted to support the conclusion that it is an abstract idea.   

In response to applicant's argument that: 
“practical application… the claimed invention (e.g., claim 1) specifically requires… (reciting the claim language, with emphasis on)… the event-associated message including a graphical user interface configured to allow a quest user to indicate an intention to participate in the event therethrough,”
the examiner respectfully disagrees.  The use of graphical user interface (e.g. of the user cellphone/computer device) is part of a computer system that is being used as a tool to perform the abstract idea.   As stated above and in the prior office action, this is nothing more than using “generic computer” to carry out an abstract idea that has not been integrated into a practical application.

In response to applicant's argument that: 
“(referring to the billing problem cited by paragraph 95 of the specification)… To resolve such issues, the claimed invention requires transmitting the remittance request message through a second chat room different from the first chat room… the claimed invention provides a specific technical improvement of reducing consumption of the computing/ communication resources compared to conventional examples of communicating the event-associated message and the remittance request message through one common chat room,”
the examiner respectfully disagrees.   Having a different chat room for sending out bills (like having a different channel for a more private or secured communication) is a business idea.  Procedural ideas are not technological advancements.  They are ideas for carrying out business activities.  And they cannot be patented. As stated in the prior office action:
“The decision to transmit messages and remittance requests through specific chatrooms is a business decision.  It is part of a process of conducting business.  Thus, it is part of an abstract idea.”
Lastly, the examiner does not understand how having the user communicate through the second chat room versus staying in the first chatroom reduces computing resource usage as both the host and customer are still online and the other people (if any) are not required to get off line. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK H GAW whose telephone number is (571)270-0268. The examiner can normally be reached T, W, Th, F, S: 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK H GAW/Examiner, Art Unit 3698                                                                                                                                                                                                        
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698